UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52135 IPKV Holdings, Inc. (Exact name of Registrant as specified in its charter) Delaware N/A (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) c/o Nautilus Global Partners 700 Gemini, Suite 100, Houston, TX 77056 (Address of principal executive offices) (Zip Code) (281) 488-3883 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes |_|No |X| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes |X|No |] At May 13, 2011, there were 1,673,254shares of Registrant’s ordinary shares outstanding. GENERAL INDEX PAGE NUMBER PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4. CONTROLS AND PROCEDURES 11 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 1.(A) RISK FACTORS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES & USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 12 SIGNATURES 12 2 PART I-FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS IPKV Holdings, Inc. (A Development Stage Company) Condensed Balance Sheets March 31, December 31, ASSETS (unaudited) (audited) CURRENT ASSETS Cash $ $ Notes receivable (Note 4) Interest receivable Total current assets and total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Payable to affiliate $ $ Accounts payable Notes payable – affiliate (Note 5) Interest payable Total current liabilities Commitments and contingencies (Note 10) SHAREHOLDERS’ DEFICIT Preferred shares, $0.001 par value, 25,000,000 shares authorized, none issued and outstanding Common shares, $0.001 par value; 100,000,000 shares authorized; 1,673,254 issued and outstanding as of March 31, 2011 and December 31, 2010 Additional paid in capital Deficit accumulated during development stage ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See accompanying notes to condensed financial statements. 3 IPKV Holdings, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Cumulative During Development Stage (March 10, 2006 to March 31, 2011) Revenues $ $ $ Expenses Formation, general andadministrative expenses Total operating expenses Operating loss ) ) ) Other income (expense), net Bad debt expense ) ) Interest expense, net of interest income ) ) Total other income (expense) ) ) Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to condensed financial statements. 4 IPKV Holdings, Inc. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Cumulative During Development Stage (March 10, 2006 to March 31, 2011) Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued to Founder for payment of formation costs Bad debt expense Changes in operating assets and liabilities Due to/from affiliate ) Interest receivable ) ) ) Interest payable Accounts payable Net cash used in operating activities ) ) Cash flows from investing activities Investment in note receivable ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of common shares Proceeds from issuance of note payable to affiliate Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of the period Cash at end of the period $ $ $ Supplemental disclosures of cash flow information: Interest paid $
